EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/24/2020.  These drawings are acceptable.

Allowable Subject Matter
2.	A search was subsequently performed by the Examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Therefore, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious.  Accordingly, claims 1-5 are allowed over the prior art of record.
3.	The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 1: The closest prior art evidence of any one of Ito (Publication Number JP2011-122541) or Ishihara (Publication Number WO2021024841A1) discloses a vane pump comprising: a casing (20, 30 in  Ito; 2 in Ishihara) forming a pump chamber (24 in Ito; 20 in Ishihara) therein; a rotor (40 in Ito; 3 in Ishihara) arranged inside the casing to rotate eccentrically with respect to the casing; and a plurality of vanes (41 in Ito; 4 in Ishihara) configured to rotate with the rotor and slide on an inner side surface of the casing.  However, Ito or Ishihara fails to disclose a plurality of vanes configured to rotate with the rotor and slide on an inner side surface of the casing, wherein at least one of Formulas (1) and (2) is satisfied,
	Formula (1): l ≤  (b/a) x k, and 
	Formula (2): l ≤  (c/a) x j, 
	wherein "a" represents a height of the pump chamber in a rotation axis direction of the rotor, wherein "b" represents a height of the rotor in the rotation axis direction, wherein "c" represents a height of the vane in the rotation axis direction, wherein "I" represents a linear expansion coefficient of the casing in the rotation axis direction, wherein "k" represents a linear expansion coefficient of the rotor in the rotation axis direction, and wherein "j" represents a linear expansion coefficient of the vane in the rotation axis direction.   Claims 2 and 5 are also indicated as allowable subject matter by virtue of being depending on claim 1.
	Additionally, the claims are allowed because the prior art of record does not teach the advantages of combining the use of a plurality of vanes configured to rotate with the rotor and slide on an inner side surface of the casing, wherein at least one of Formulas (1) and (2) is satisfied,
	Formula (1): l ≤  (b/a) x k, and 
	Formula (2): l ≤  (c/a) x j, 
	wherein "a" represents a height of the pump chamber in a rotation axis direction of the rotor, wherein "b" represents a height of the rotor in the rotation axis direction, wherein "c" represents a height of the vane in the rotation axis direction, wherein "I" represents a linear expansion coefficient of the casing in the rotation axis direction, wherein "k" represents a linear expansion coefficient of the rotor in the rotation axis direction, and wherein "j" represents a linear expansion coefficient of the vane in the rotation axis direction.  Therefore, a clearance C1 between the casing and the rotor  and a clearance C2 between the casing and the vane are suppressed from increasing in the Z direction when the temperature of the vane pump rises. Accordingly, the vane pump provided with the discharge pressure being restricted from decreasing while the temperature rises and the fluctuations being suppressed in the discharge pressure of the vane pump, as set forth in the applicants’ specification on page 7, page 33-36 to page 8, lines 1-4.
	- Regarding claim 3: The closest prior art evidence of Ishihara (Publication Number WO2021024841A1) discloses a vane pump comprising: a casing 2 forming a pump chamber 2 therein; a rotor 3 arranged inside the casing to rotate eccentrically with respect to the casing; and a plurality of vanes  4 configured to rotate with the rotor 3 and slide on an inner side surface of the casing, wherein the casing 2 is formed of a plurality of case bodies arranged in a rotation axis direction of the rotor, the plurality of case bodies 21, 22, 23 are fastened and fixed by a fastening member 11 so as to be in a pressure contact with each other in the rotation axis direction, the fastening member is arranged to extend in the rotation axis direction between both end surfaces of the pump chamber 20 in the rotation axis direction. However, Ishihara fails to disclose wherein the casing is formed of a plurality of case bodies arranged in a rotation axis direction of the rotor, the plurality of case bodies are fastened and fixed by a fastening member so as to be in a pressure contact with each other in the rotation axis direction, the fastening member is arranged to extend in the rotation axis direction between both end surfaces of the pump chamber in the rotation axis direction, at least one of Formulas (5) and (6) is satisfied, 
	Formula (5): m ≤ (b/a) x k, and 
	Formula (6): m ≤ (c/a) x j, 
	wherein "a" represents a height of the pump chamber in the rotation axis direction, wherein "b" represents a height of the rotor in the rotation axis direction, wherein "c" represents a height of the vane in the rotation axis direction, wherein "m" represents a linear expansion coefficient of the fastening member in the rotation axis direction, wherein "k" represents a linear expansion coefficient of the rotor in the rotation axis direction, and wherein "j" represents a linear expansion coefficient of the vane in the rotation axis direction. Claim 4 is also indicated as allowable subject matter by virtue of being depending on claim 3.
	Moreover, the claims are allowed because the prior art of record does not teach  the advantages of combining the use of  wherein the casing is formed of a plurality of case bodies arranged in a rotation axis direction of the rotor, the plurality of case bodies are fastened and fixed by a fastening member so as to be in a pressure contact with each other in the rotation axis direction, the fastening member is arranged to extend in the rotation axis direction between both end surfaces of the pump chamber in the rotation axis direction, at least one of Formulas (5) and (6) is satisfied, 
	Formula (5): m ≤ (b/a) x k, and 
	Formula (6): m ≤ (c/a) x j, 
	wherein "a" represents a height of the pump chamber in the rotation axis direction, wherein "b" represents a height of the rotor in the rotation axis direction, wherein "c" represents a height of the vane in the rotation axis direction, wherein "m" represents a linear expansion coefficient of the fastening member in the rotation axis direction, wherein "k" represents a linear expansion coefficient of the rotor in the rotation axis direction, and wherein "j" represents a linear expansion coefficient of the vane in the rotation axis direction.   Therefore, a clearance C1 between the casing and the rotor and a clearance C2 between the casing and the vane are suppressed from increasing in the Z direction when the temperature of the vane pump rises. Accordingly, the vane pump provided with the discharge pressure is restricted from decreasing while the temperature rises and the fluctuations is suppressed in the discharge pressure of the vane pump, as set forth in the applicants’ specification on page 14, pages 20-30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
4.	The IDS (PTO-1449) filed on Aug. 24, 220 has been considered.  An initialized copy is attached hereto.  
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of twelves patents: Birkemeier (U.S. Patent Number 3,433,166), Sakamaki et al. (U.S. Patent Number 4,198,195), Inagaki et al. (U.S. Patent Number 4,616,984), Sakamaki et al. (U.S. Patent Number 4,799,867), Meece et al. (U.S. Patent Number 5,601,423), Itoh et al. (U.S. Patent Application Publication Number 2011/0123372A1), Hasegawa et al. (U.S. Patent Application Publication Number 2016/0160809A1), Takahashi et al. (Publication Number JP2004-211651), Ito et al. (Publication Number JP2011-122541), Atsumi et al. (Publication Number JP2012-241172), Takahashi et al. (Publication Number JP2014-098394), and Ishihara et al. (Publication Number WO2021024841A1), each further discloses a state of the art.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746